Exhibit 10.12

AMENDMENT NO. 3

Dated as of October 3, 2003

to

RECEIVABLES LOAN AGREEMENT

Dated as of January 22, 2002

     THIS AMENDMENT NO. 3 (this “Amendment”) dated as of October 3, 2003 is
entered into by and among AGERE SYSTEMS RECEIVABLES FUNDING LLC, a Delaware
limited liability company (the “Borrower”), AGERE SYSTEMS INC., a Delaware
corporation, as collection agent (the “Collection Agent”), the entities parties
hereto as “CONDUIT LENDERS,” “RELATED COMMITTED LENDERS” and “LENDER AGENTS” and
WESTLB AG, NEW YORK BRANCH (formerly known as Westdeutsche Landesbank
Girozentrale, New York Branch), as agent for the Lenders (in such capacity, the
“Agent”).

PRELIMINARY STATEMENTS

     A.   The Borrower, the Conduit Lenders, the Related Committed Lenders, the
Lender Agents and the Agent are parties to that certain Receivables Loan
Agreement dated as January 22, 2002 (as amended or otherwise modified prior to
the date hereof, the “Receivables Loan Agreement”). Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to them in the
Receivables Loan Agreement.

     B.   The parties hereto have agreed to amend the Receivables Loan Agreement
on the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises set forth above, and other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

     SECTION 1.   Amendments to Receivables Loan Agreement. The Receivables Loan
Agreement is hereby amended as follows:

     1.1   Clause (d) of the definition of “Liquidity Termination Date” in
Schedule I is amended to change the date set forth therein from “November 11,
2003” to “October 1, 2004”.

     1.2   The definition of “Loss and Dilution Reserve” in Schedule I is
amended in its entirety to read as follows:

     “Loss and Dilution Reserve” means, at any time, the product of (i) the
greater of (a) the Applicable Reserve Floor (as defined below) and (b) the sum
of (x) the Applicable

--------------------------------------------------------------------------------

Stress Factor (as defined below) times the average Delinquency Ratio for the
most recent three Settlement Periods plus (y) the Applicable Stress Factor times
the average Dilution Ratio for the most recent three Settlement Periods
multiplied by (ii) the Eligible Receivables Balance at such time. “Applicable
Stress Factor” means 2.5; provided that (i) so long as the Collection Agent’s
Liquidity is less than $300,000,000 but greater than or equal to $200,000,000,
the Applicable Stress Factor shall be 3.5 and (ii) so long as the Collection
Agent’s Liquidity is less than $200,000,000, the Applicable Stress Factor shall
be 4.5. “Applicable Reserve Floor” means 10%; provided that (i) so long as the
Collection Agent’s Liquidity is less than $300,000,000 but greater than or equal
to $200,000,000, the Applicable Reserve Floor shall be 15% and (ii) so long as
the Collection Agent’s Liquidity is less than $200,000,000, the Applicable
Reserve Floor shall be 20%. Liquidity shall be reported by the Collection Agent
on the first Business Day of each calendar week in the Daily Report for such
Business Day. Changes in Liquidity shall be deemed effective immediately upon
delivery of the relevant Daily Report reflecting such change.

     1.6   Clause (f) of the definition of “Termination Event” in Schedule I is
amended in its entirety to read as follows:

     “(f)   the average Delinquency Ratio for the most recent three Settlement
Periods exceeds 6.0%, the average Dilution Ratio for the most recent three
Settlement Period exceeds 7.0%, the average Charge-Off Ratio at the end each of
the three most recent Settlement Periods exceeds 2.0%, or the average Turnover
Ratio for the most recent three Settlement Periods exceeds 75 days;”

     1.7   Clause (j) of the definition of “Termination Event” in Schedule I is
amended in its entirety to read as follows:

     “(j)   the Collection Agent’s Consolidated EBITDA for any fiscal quarter
shall be less than the amount set forth below opposite such fiscal quarter:

Fiscal Quarter Ended   Amount   September 30, 2003  $44,200,000   December 31,
2003  $5,000,000   March 31, 2004  $30,000,000   June 30, 2004 and thereafter 
$40,000,000.  

     1.8   Clause (o) of the definition of “Termination Event” in Schedule I is
amended to replace the period at the end of such clause with a semi-colon
followed by the word “or”, and the following new clause (p) is added immediately
after clause (o):

     “(p)   (i) The Collection Agent or any of its Subsidiaries (excluding
Silicon Manufacturing Partners PTE Ltd.) shall fail to pay any principal of or
premium or interest

2

--------------------------------------------------------------------------------

on any of its Debt which is outstanding in a principal amount of at least
$100,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or (iii) any such Debt
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
in each case, prior to the stated maturity thereof; provided that (1) clause (i)
shall not apply if the Collection Agent or the applicable Subsidiary shall cure
such failure prior to the earlier to occur of (x) 10 Business Days and (y) the
acceleration of the maturity of such Debt and (2) clauses (ii) and (iii) shall
not apply to secured Debt that becomes due as a result of a voluntary sale or
transfer of the property or assets securing such Debt (which sale or transfer is
permitted by the agreement or instrument governing such Debt).”

     1.9   The definition of “Consolidated EBITDA” in Schedule I is amended in
its entirety to read as follows:

     “Consolidated EBITDA” shall mean for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Debt (including the Loans), (c) depreciation and
amortization expense, (d) amortization or write-off of intangibles (including,
but not limited to, goodwill), (e) charges or expenses relating to purchased
in-process research and development, (f) non-cash business restructuring charges
and related non-cash charges and expenses taken by the Collection Agent after
June 30, 2003, (g) up to $137,000,000 in the aggregate of cash business
restructuring charges and related cash charges and expenses taken by the
Collection Agent after June 30, 2003, (h) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business), and (i) any other non-cash charges, and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (iii) any other non-cash income, all as determined on a consolidated basis.

     1.9   The definitions of “Capital Expenditures” and “Consolidated Net
Worth” in Schedule I are deleted in their entirety.

3

--------------------------------------------------------------------------------

     SECTION 2.   Conditions Precedent. This Amendment shall become effective
and be deemed effective, as of the date hereof upon satisfaction of the
following conditions precedent:

     2.1   The Agent shall have received counterparts of this Amendment duly
executed by the Borrower, the Collection Agent, the Lenders, the Lender Agents
and the Agent.

     2.2   The Borrower shall have paid all reasonable fees and expenses of
counsel for the Agent incurred by the Agent in connection with the transactions
contemplated hereby for which an invoice has been received prior to the date
hereof.

     2.3   Each Lender Agent shall have received an amended and restated Fee
Letter duly executed by the Borrower and the Lender Agents in form and substance
satisfactory to the Lender Agents, and all fees required to be paid by the
Borrower to the Lender Agents and the Agent on or prior to the date hereof
pursuant to the terms of such Fee Letter or otherwise shall have been paid in
full.

     SECTION 3.   Covenants, Representations and Warranties of the Borrower and
Collection Agent.

     3.1   Upon the effectiveness of this Amendment, each of the Borrower and
the Collection Agent hereby reaffirms all covenants, representations and
warranties made by it in the Receivables Loan Agreement (as amended hereby) and
agrees that all such covenants, representations and warranties shall be deemed
to have been remade as of the effective date of this Amendment.

     3.2   Each of the Borrower and the Collection Agent hereby represents and
warrants that (i) this Amendment constitutes the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms and (ii) upon the effectiveness of this Amendment, no Termination Event
shall exist under the Receivables Loan Agreement.

     SECTION 4.   Reference to and Effect on the Receivables Loan Agreement.

     4.1   Upon the effectiveness of this Amendment, each reference in the
Receivables Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Receivables Loan Agreement as amended hereby, and each reference to the
Receivables Loan Agreement in any other document, instrument and agreement
executed and/or delivered in connection with the Receivables Loan Agreement
shall mean and be a reference to the Receivables Loan Agreement as amended
hereby.

     4.2   Except as specifically amended hereby, the Receivables Loan Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

     4.3   Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lenders, the Lender Agents or the Agent under the
Receivables Loan Agreement or any other

4

--------------------------------------------------------------------------------

document, instrument, or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

     SECTION 5.   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

     SECTION 6.   Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

     SECTION 7.   Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first written above.

 

AGERE SYSTEMS RECEIVABLES FUNDING LLC, as Borrower


 

By: /s/ Barry Pakenham
          Name: Barry Pakenham
          Title: Asst. Treasurer


 




 

AGERE SYSTEMS INC., as Collection Agent


 

By: /s/ Barry Pakenham
          Name: Barry Pakenham
          Title: Asst. Treasurer


 

WESTLB AG, NEW YORK BRANCH, as a Related Committed Lender, as Lender Agent and
as Agent


 

By: /s/ Martine Nowicki
          Name: Martine Nowicki
          Title: Director
                    Global Specialized Finance


 

By: /s/ Julie Stern
          Name: Julie Stern
          Title: Director
                    Global Specialized Finance
                    Transaction Management/Credit


 

DRESDNER BANK AG, NEW YORK BRANCH, as a Related Committed Lender and as Lender
Agent


 

By: /s/ William Aguiar
          Name: William Aguiar
          Title: Director


 

By: /s/ Stefan Ziese
          Name: Stefan Ziese
          Title: Director


6

--------------------------------------------------------------------------------

 

PARADIGM FUNDING LLC, as a Conduit Lender


 

By: /s/ Evelyn Echevarria
          Name: Evelyn Echevarria
          Title: Vice President


 

BEETHOVEN FUNDING CORPORATION, as a Conduit Lender


 

By: /s/ Matthew M. Dorr
          Name: Matthew M. Dorr
          Title: Vice President


7

--------------------------------------------------------------------------------